Opinion of the Court by
Judge Hardin:
The service of process on the infant defendants, the heirs of C. E. Miller, as shown by the sheriff’s return, was irregular and may not have had the effect of bringing them legally before the court, but if the administrator, whose business it was to have all necessary parties duly summoned, could take advantage of this error under any circumstances, as the personal estate distributed seems to have been deficient for the payment of the debts, and the judgment deprives the heirs of no right which they could retain as against the crediotrs, the irregularity is not a cause of reversal on the appeal of the administrator.
The order directing the commissioner to advertise the time of his sitting to hear proof of claims, was we think, a sufficient compliance with section 467 of the Civil Code, in that respect. And the objection is not tenable that refunding bonds were not required of the creditors and officers of the court. Clearly the requirements of section 471 of the Code do not apply to them, but to *539distribution and legatees entitled to the personal estate after the payment of debts.
Bigger & Moss, for appellant.
Riley, for appellee.
The judgment is affirmed.